United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3673
                         ___________________________

                                  Anthony L. Carroll

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                               Stanley Payne, Warden

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: February 22, 2022
                             Filed: February 25, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Missouri prisoner Anthony Carroll appeals the district court’s1 denial of his 28
U.S.C. § 2254 petition. The district court granted a certificate of appealability as to

      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
Carroll’s claim that his sentence was improperly influenced by the state judge’s
alleged bias.

       After a careful review of the record and the arguments presented on appeal, we
conclude the district court correctly determined that the claim was procedurally
defaulted. See Arnold v. Dormire, 675 F.3d 1082, 1086-87 (8th Cir. 2012) (on appeal
from denial of habeas corpus, this court reviews finding of default de novo; ordinarily
federal court reviewing state conviction in § 2254 proceeding may consider only
those claims which petitioner presented in accordance with state procedural rules);
see also Clark v. Bertsch, 780 F.3d 873, 875-77 (8th Cir. 2015) (unpreserved claims
were defaulted regardless whether state court reviewed claims for plain error).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-